                                                                             USDC SDNY
UNITED STATES DISTRICT COURT
                                                                             DOCUMENT
SOUTHERN DISTRICT OF NEW YORK
                                                                             ELECTRONICALLY FILED
HELEN DEUTSCH,                                                               DOC #:
                                                                             DATE FILED: 2/18/2020
                            Plaintiff,                              1:19-cv-09028
                      -against-                                 ORDER DENYING
                                                               REQUEST FOR STAY
EQUIFAX INFORMATION SERVICES, LLC,

                            Defendant.


MARY KAY VYSKOCIL, United States District Judge:

       The Court has been advised that the parties in this case have reached a settlement in

principle. The parties are advised that all existing deadlines and dates — including the Initial

Pretrial Conference scheduled for March 24, 2020 — remain in effect unless and until the

parties submit a stipulation of settlement and dismissal to the Court or, pending final execution

of a settlement, request dismissal without prejudice to restoring the action to the Court’s calendar

within thirty days.


       SO ORDERED.


Dated: February 18, 2020
       New York, New York
                                              __________________________________
                                                    MARY KAY VYSKOCIL
                                                   United States District Judge
